Citation Nr: 0721893	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
mechanical low back strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to March 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 1998 rating decision, the RO granted service 
connection for mechanical low back pain, and assigned a 
noncompensable rating, effective July 30, 1997.  An April 
1998 rating decision granted an increased rating of 10 
percent, and a June 2000 rating decision granted an increased 
rating of 20 percent for the veteran's mechanical low back 
strain.  In October 2003, the veteran submitted another claim 
for an increased rating in excess of 20 percent.  A January 
2004 rating decision denied the veteran's claim for increase, 
and the veteran appealed.  

In March 2006, the veteran submitted a statement indicating 
that in November 2005, he was hospitalized for low back 
problems.  He indicated he was "down and out" for 
approximately 15 days due to his back disability, and as a 
result, he was treated at Tuomey Hospital, Dorn VA Hospital, 
and by his back doctor.  Also the record shows that he 
received treatment from John Guilds, D.C.  These records were 
never requested and consequently are not associated with the 
claims file.  The Board notes that copies of these records 
should be requested.  See 38 C.F.R. § 3.159(c)(1).  

Also, the veteran submitted a January 2007 MRI of the back 
which indicates some disc disease.  The veteran was last 
examined by VA in 2003.  Given the additional evidence 
showing disc disease, the Board finds that the veteran should 
be scheduled for a VA examination to determine the current 
severity of his service-connected back disorder.

Although the veteran was given a VCAA notice letter 
concerning the claim for an increased rating, he was not 
given notice of the type of information and evidence needed 
to establish an effective date in the event that a higher 
rating is warranted.  This should be accomplished.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App.  473 (2006).  

2.  Ask the veteran to provide the 
name, address, and dates of treatment 
for the back doctor referred to in the 
veteran's March 2006 statement.  The 
veteran should also provide the names 
and addresses of any VA or non-VA 
physicians from which the veteran 
received treatment for his low back 
disability, specifically Tuomey 
Hospital and Dorn VA Hospital, which 
were referenced in the veteran's March 
2006 statement, as well as records from 
John Guilds, D.C.  After obtaining the 
necessary authorizations, the AMC 
should attempt to obtain copies of the 
veteran's treatment records.  If the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

3.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.  If there is any paralysis of 
the sciatic nerve associated with the 
service-connected back disability, the 
severity of such paralysis should be 
described.

c) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

d) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case 
which takes into consideration all 
evidence received since the May 2004 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



